DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Amendment
Amendments submitted on 12/01/2021 have been considered and entered.  Claims 1 and 6 have been amended and claims 20 and 21 have been newly added.  Claims 1-21 are now pending in the present application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 21, the claim recites “the surface” in line 3 of the claim. It is not clear if the applicant is referring to the surface of the banjo plate or the surface of the hydraulic component.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in figs. 8-10 of Wolfgang (DE 4243183 A1) in view of Fröhling et al. (US 6,969.094 B2).
Regarding claim 1, Wolfgang discloses an anti-rotation banjo connection (figs. 8-10) comprising 
a banjo plate (7 in fig. 10) attached to a pipe (note the pipe portion between the plate portion 6 and the pipe/hose 4) at a first end edge of the banjo plate, the banjo plate including an opening (note the central opening where the hollow screw bolt 9 is passed through) configured to receive a bolt (9); 
wherein the banjo plate further defines a hollow portion in fluid communication with the pipe via a transverse aperture defined by the banjo plate, wherein the hollow portion extends along a fluid flow axis of the banjo plate from the first end edge to the opening (although not shown but it is understood that the hollow pipe in fluid communication with the hollow bolt 9 via a hollow portion); 
wherein the bolt (9) is configured to be screwed into a port (8) of a hydraulic component;
whereby the port (8) is in fluid communication with the pipe (note the pipe portion between the plate portion 6 and the pipe/hose 4) by a fluid path offered by the bolt (9) and the hollow portion when the bolt is screwed into the port (note fig. 10); 
wherein a second end edge of the banjo plate, opposite to the first end edge, is provided with a positioning notch (18 in fig. 9) configured to partially surround a stopping fastener (14)  
whereby an edge wall delimiting the positioning notch (18) is configured to interfere with the stopping fastener (14) preventing the banjo plate (7) from rotating about the bolt (9) when the stopping fastener (14) is inserted into the first mounting hole (16) and the bolt (9) is screwed into the port (8); and
whereby the bolt (9) is allowed to be screwed into the port when the stopping fastener is inserted into the first mounting hole only if the second end edge is closer than the first end edge to the stopping fastener (note fig. 10).
Wolfgang fails to disclose an underplate fastener is at least partically located between the banjo plate and the surface of the hydraulic component when the banjo plate is attached to the hydraulic component as recited in the claim.  However, Fröhling et al. discloses a connection unit (figs. 1-4) comprising a plurality of coupling blocks (2,3), a clamping screw (19), and a positioning pin (note 12 shown in figs. 1 and 3-4) enclosed between the coupling blocks (2,3) when the coupling blocks are attached together (note fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection unit of Wolfgang to provide a pin as taught by Fröhling et al. will further ensure the functional alignment of the banjo plate and the hydraulic component of Wolfgang.  
Re-claim 3, the modified device of Wolfgang discloses the positioning notch (18) is arranged on the second end edge in position that is offset from the fluid flow axis of the banjo plate.


Claims 1, 2, 4-6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in figs. 5-7 of Wolfgang (DE 4243183 A1) in view of Fröhling et al. (US 6,969.094 B2).
Regarding claim 1, Wolfgang discloses an anti-rotation banjo connection (figs. 5-7) comprising 
a banjo plate (6 in fig. 6) attached to a pipe (note the pipe portion between the plate portion 6 and the pipe/hose 4) at a first end edge of the banjo plate, the banjo plate including an opening (note the central opening where the hollow screw bolt 9 is passed through) configured to receive a bolt (9); 
wherein the banjo plate further defines a hollow portion in fluid communication with the pipe via a transverse aperture defined by the banjo plate, wherein the hollow portion extends along a fluid flow axis of the banjo plate from the first end edge to the opening (although not shown but it is understood that the hollow pipe in fluid communication with the hollow bolt 9 via a hollow portion); 
wherein the bolt (9) is configured to be screwed into a port (8) of a hydraulic component;
whereby the port (8) is in fluid communication with the pipe (note the pipe portion between the plate portion 6 and the pipe/hose 4) by a fluid path offered by the bolt (9) and the hollow portion when the bolt is screwed into the port (note fig. 7); 
wherein a second end edge of the banjo plate, opposite to the first end edge, is provided with a positioning notch (17 and 19 in fig. 6) configured to partially surround a stopping fastener (13)  when the bolt is screwed into the port and the stopping fastener is inserted into a first mounting hole (15) of a surface of the hydraulic component so as to protrude from the surface by a first distance longer than a plate distance by which the banjo plate is spaced apart from the surface when the bolt is screwed into the port (note fig. 7); 
whereby an edge wall delimiting the positioning notch (17 and 19) is configured to interfere with the stopping fastener (13) preventing the banjo plate (6) from rotating about the 
whereby the bolt (9) is allowed to be screwed into the port when the stopping fastener is inserted into the first mounting hole only if the second end edge is closer than the first end edge to the stopping fastener (note fig. 7).
Wolfgang fails to disclose an underplate fastener is at least partically located between the banjo plate and the surface of the hydraulic component when the banjo plate is attached to the hydraulic component as recited in the claim.  However, Fröhling et al. discloses a connection unit (figs. 1-4) comprising a plurality of coupling blocks (2,3), a clamping screw (19), and a positioning pin (note 12 shown in figs. 1 and 3-4) enclosed between the coupling blocks (2,3) when the coupling blocks are attached together (note fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection unit of Wolfgang to provide a pin as taught by Fröhling et al. will further ensure the functional alignment of the banjo plate and the hydraulic component of Wolfgang.  
Re-claim 2, the modified device of Wolfgang discloses the positioning notch (17) is arranged on the second end edge along the fluid flow axis of the banjo plate (note fig. 6).
Re-claim 4, the modified device of Wolfgang discloses the pipe (note the pipe portion between the plate portion 6 and the pipe/hose 4) is configured to be connected to a fluid hose (4) through a fitting (note the fitting connecting the pipe/hose 4 to the banjo plate 6 at the pipe portion) so as to be in fluid communication with a fluid line.
Re-claim 5, the modified device of Wolfgang discloses the bolt (note the hollow screw bolt 9) is a solid piece having an external thread that is provided with at least one fluid flow notch forming a respective channel on the bolt external surface that is part of the fluid path offered by the bolt.
Regarding claim 6, Wolfgang discloses a hydraulic component (1) mounting assembly comprising: 

an anti-rotation banjo connection comprising 
a banjo plate (6) attached to a pipe (note the pipe portion between the plate portion 6 and the pipe/hose 4) at a first end edge of the banjo plate, the banjo plate including an opening (note the central opening where the hollow screw bolt 9 is passed through) configured to receive a bolt (9); 
wherein the banjo plate further includes a hollow portion in fluid communication with the pipe and extending along a fluid flow axis of the banjo plate from the first end edge to the opening at which the banjo plate is provided with a transverse aperture configured to access the hollow portion (although not shown but it is understood that the hollow pipe in fluid communication with the hollow bolt 9 via a hollow portion); 
wherein the bolt (9) is configured to be screwed into the port (8) of the hydraulic component;
whereby the port (8) is in fluid communication with the pipe (4) by a fluid path offered by the bolt (9) and the hollow portion when the bolt is screwed into the port; 
wherein a second end edge of the banjo plate, opposite to the first end edge, is provided with a positioning notch (17 and 19) configured to partially surround a stopping fastener (13) when the bolt (9) is screwed into the port and the stopping fastener (13) is inserted into the first mounting hole (15) of a surface of the hydraulic component so as to protrude from the surface by a first distance longer than a plate distance by which the banjo plate is spaced apart from the surface when the bolt is screwed into the port (note fig. 7); 
whereby an edge wall delimiting the positioning notch (17 and 19) is configured to interfere with the stopping fastener (13) preventing the banjo plate (6) from rotating about the 
whereby the bolt is screwed into the port when the stopping fastener is inserted into the first mounting hole only if the second end edge is closer than the first end edge to the stopping fastener (note 7).
Wolfgang fails to disclose an underplate fastener is at least partically located between the banjo plate and the surface of the hydraulic component when the banjo plate is attached to the hydraulic component as recited in the claim.  However, Fröhling et al. discloses a connection unit (figs. 1-4) comprising a plurality of coupling blocks (2,3), a clamping screw (19), and a positioning pin (note 12 shown in figs. 1 and 3-4) enclosed between the coupling blocks (2,3) when the coupling blocks are attached together (note fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection unit of Wolfgang to provide a pin as taught by Fröhling et al. will further ensure the functional alignment of the banjo plate and the hydraulic component of Wolfgang.  
Re-claim 13, the modified device of Wolfgang discloses the port is arranged on a collar protruding from the surface by a third distance (note the axially extended portion of the member 3 at that surrounds the port 8 shown in fig. 7), whereby the first distance is longer than the third distance.
Re-claim 14, the modified device of Wolfgang discloses the surface is a planar surface (note the top surface of the member 3 shown in figs. 5 and 7).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in figs. 5-7 of Wolfgang (DE 4243183 A1) in view of Fröhling et al. (US 6,969.094 B2), and further in view of Ketcham et al. (US 6,312,020 B1).
Regarding claim 7, the modified device of Wolfgang discloses all claimed limitations including the first mounting hole but fails to disclose the mounting hole to be threaded wherein .  

Claims 6, 9, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over John (GB 343591 A) in view of the embodiment shown in figs. 5-7 of Wolfgang (DE 4243183 A1), and further in view of Fröhling et al. (US 6,969.094 B2).
Re-claims 6, 9 and 15, John discloses a hydraulic component is a wheel cylinder of a drum brake (figs. 1-4) comprising a hydraulic connecting assembly (note the assembly adjacent to the bolt 16 shown in fig. 1) but fails to disclose the claimed limitations of the hydraulic component as recited in claim 6.  
However, as set forth above, Wolfgang discloses a hydraulic component (1) mounting assembly comprising: 
a hydraulic component having a port (8) and including a surface, wherein the surface includes a first mounting hole (15) configured to receive a stopping fastener (13), wherein the stopping fastener protrudes from the surface by a first distance when the stopping fastener is inserted into the first mounting hole (note fig. 7); and 
an anti-rotation banjo connection comprising 
a banjo plate (6) attached to a pipe (note the pipe portion between the plate portion 6 and the pipe/hose 4) at a first end edge of the banjo plate, the banjo plate including an opening (note the central opening where the hollow screw bolt 9 is passed through) configured to receive a bolt (9); 

wherein the bolt (9) is configured to be screwed into the port (8) of the hydraulic component;
whereby the port (8) is in fluid communication with the pipe (4) by a fluid path offered by the bolt (9) and the hollow portion when the bolt is screwed into the port; 
wherein a second end edge of the banjo plate, opposite to the first end edge, is provided with a positioning notch (17 and 19) configured to partially surround a stopping fastener (13) when the bolt (9) is screwed into the port and the stopping fastener (13) is inserted into the first mounting hole (15) of a surface of the hydraulic component so as to protrude from the surface by a first distance longer than a plate distance by which the banjo plate is spaced apart from the surface when the bolt is screwed into the port (note fig. 7); 
whereby an edge wall delimiting the positioning notch (17 and 19) is configured to interfere with the stopping fastener (13) preventing the banjo plate (6) from rotating about the bolt (9) when the stopping fastener (13) is inserted into the first mounting hole (15) and the bolt (9) is screwed into the port (8); and
whereby the bolt is be screwed into the port when the stopping fastener is inserted into the first mounting hole only if the second end edge is closer than the first end edge to the stopping fastener (note 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydraulic component of the John with teaching of the hydraulic component by Wolfgang will provide stronger connection so that the members do not come lose.  

Re-claim 16, the modified connection unit of John in view of Wolfgang would provide a drum brake backplate, having a front surface configured to be facing a brake drum when the drum brake backplate is mounted on a motor vehicle, wherein the surface is configured to get at least partially in contact with the front surface of the drum brake backplate when the wheel cylinder is mounted on the latter, wherein the stopping fastener is configured to clamp in combination with the surface a respective edge of at least one drum brake backplate aperture (note fig. 1 of John and figs. 5-7 of Wolfgang).
Regarding claim 18, as set forth above, John in view of Wolfgang discloses all of the claimed structures and thus the assembly will inherently allow the following processes comprising causing the surface to get at least partially in contact with the front surface of the drum brake backplate; 
inserting the stopping fastener into the first mounting hole, whereby the stopping fastener clamps, in combination with the surface, the respective edge of the at least one drum brake backplate aperture; 
causing the positioning notch to partially surround the stopping screw; and inserting the bolt into the opening of the banjo plate and screwing the bolt into the port.
claim 20, the modified connection device of John further fails to disclose an underplate fastener is at least partically located between the banjo plate and the surface of the hydraulic component when the banjo plate is attached to the hydraulic component as recited in the claim.  However, Fröhling et al. discloses a connection unit (figs. 1-4) comprising a plurality of coupling blocks (2,3), a clamping screw (19), and a positioning pin (note 12 shown in figs. 1 and 3-4) enclosed between the coupling blocks (2,3) when the coupling blocks are attached together (note fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection unit of John to provide a pin as taught by Fröhling et al. will further ensure the functional alignment of the banjo plate and the hydraulic component.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in figs. 8-10 of Wolfgang (DE 4243183 A1) in view of Fröhling et al. (US 6,969.094 B2), and further in view of Fujiwara et al. (US 7,540,539 B2).
Regarding claim 21, the modified connection unit of Wolfgang discloses all of the claimed limitations as set forth above, but fails to disclose a banjo surface of the banjo plate which is closest to the surface of hydraulic component is spaced apart from the surface.  However, Fujiwara et al. discloses a connection unit comprising a banjo plate (20 in fig. 1) and a hydraulic component (3), wherein a surface of the banjo plate which is closest to the surface of hydraulic component is spaced apart from the surface of the hydraulic component (note the clearance or space between the surface (23) of the banjo plate (20) and the hydraulic component (3) shown in fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection unit of Wolfgang to provide a space between the banjo plate and the hydraulic component as taught by Fujiwara will prevent the components from being damaged.  

Allowable Subject Matter
Claims 8, 10-12, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Wolfgang, the applicant argues that Wolfgang fails to disclose an underplate fastener as recited in the claims.  The examiner states that indeed Wolfgang fails to disclose an underplate fastener is at least partically located between the banjo plate and the surface of the hydraulic component when the banjo plate is attached to the hydraulic component as recited in the claims.  However, Fröhling et al. discloses a connection unit (figs. 1-4) comprising a plurality of coupling blocks (2,3), a clamping screw (19), and a positioning pin (note 12 shown in figs. 1 and 3-4) enclosed between the coupling blocks (2,3) when the coupling blocks are attached together (note fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection unit of Wolfgang to provide a pin as taught by Fröhling et al. will further ensure the functional alignment of the banjo plate and the hydraulic component of Wolfgang.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657